DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered.
The examiner notes that the objections to the abstract and title have not been overcome. The abstract repeats information provided in the title essentially word for word and uses phrases that can be implied, such as “are provided.” The examiner also believes the abstract does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The title as amended is also still not clearly indicative of the invention as it lacks description of the key features.
Applicant’s arguments, on page 8, with respect to the 35 U.S.C. 101 rejection(s) of claim(s) 16 and 18 have been fully considered and in light of amendment are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, starting on page 8, with respect to the 35 U.S.C. 102 and 103 rejection(s) of claim(s) 1-14, and 16-19 have been fully considered and in light of amendment are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Handte.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5, 7-9, 11, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20200344747 A1) in view of Handte (US 20220116997 A1).
Regarding claim 1, Park discloses:
“A signaling transmission method, comprising: based on time sensitive data packets being transmitted…” ([para 0108]: “In particular, in order to satisfy the latency requirement, in the case of UL data transmission for the URLLC, the UL data transmission may be performed by preempting a part of UL data transmission resources already scheduled to (or allocated to) the other UE, in a similar way to the DL case described above. For example, when it is required to perform UL data transmission of an URLLC UE that is sensitive to the latency requirement while UL data transmission is being performed for an eMBB UE, the URLLC UE may transmit the corresponding UL data by preempting a part of UL data transmission resources already scheduled or allocated to the eMBB UE.”)
 “…configuring an indication signaling, wherein the indication signaling is used to notify a receiver of the indication signaling to dynamically suspend transmission of a current data package being transmitted; and” ([para 0165]: “Thereafter, the base station may configure UL cancellation indication information for the UE that is currently transmitting UL data.”)
“transmitting the indication signaling…” ([para 0172]: “Referring back to FIG. 15, the base station may transmit the UL cancellation indication information based on the monitoring configuration information, at step S1530.”)
Park does not explicitly disclose “within a Basic Service Set (BSS)” nor “wherein the BSS is generated by a WLAN Access Point (AP) or Station (STA) using a same identification number, and the method is performed by the WLAN AP or STA.”
However, Handte discloses the missing features “within a Basic Service Set (BSS)” “wherein the BSS is generated by a WLAN Access Point (AP) or Station (STA) using a same identification number, and the method is performed by the WLAN AP or STA.” ([para 0056]: “In other examples, an AP may determine which protection level is to be applied for communication in its BSS, and may inform the associated STAs of the corresponding channel access procedure (which may e. g. be a function of transmit time of a data transmission).” ; [para 0073]: “An AP receiving on channel 1 shall transmit an interference notification (IN) frame, which represents one embodiment of collision information, on channel 2 if it receives interference on channel 1. In one embodiment, the IN frame may just be a notification that interference is happening. In another embodiment, the IN may include information indicating which STA(s) may continue transmitting or which STA(s) shall stop transmitting.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park and Handte, to modify the technique as disclosed by Park, to be utilized for WLAN within a BSS as disclosed by Handte. The motivation for applying the technique to WLAN is that it would similarly benefit and improve low latency communications, as described in paragraph 3 of Handte, and thus applying the technique would improve service quality. Therefore, it would have been obvious to combine Park with Handte to obtain the invention as specified in the instant claim.
Regarding claim 2, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling is transmitted on a second link other than a first link on which the current data package is being transmitted by the receiver of the indication signaling.” ([para 0138]: “In another embodiment, the transmission of UL cancellation indication information may be performed through a cell adjacent to a cell on which a UE is performing PUSCH transmission. To do this, a multicarrier or carrier aggregation scheme may be used.”)
Regarding claim 5, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling comprises a link identifier which points to a link where the receiver of the indication signaling is located.” ([para 0115]: “For example, the specific sequence may be pre-configured, or be configured based on a specific factor, such as a cell ID, a UE ID, a bandwidth, or the like.”)
Regarding claim 7, Park discloses:
“A signaling reception method, comprising: based on time sensitive data packets being transmitted…” ([para 0108]: “In particular, in order to satisfy the latency requirement, in the case of UL data transmission for the URLLC, the UL data transmission may be performed by preempting a part of UL data transmission resources already scheduled to (or allocated to) the other UE, in a similar way to the DL case described above. For example, when it is required to perform UL data transmission of an URLLC UE that is sensitive to the latency requirement while UL data transmission is being performed for an eMBB UE, the URLLC UE may transmit the corresponding UL data by preempting a part of UL data transmission resources already scheduled or allocated to the eMBB UE.”)
 “…receiving an indication signaling, wherein the indication signaling is used to notify a receiver of the indication signaling to dynamically suspend transmission of a current data package being transmitted; and” ([para 0152]: “When the UL cancellation indication information is received, the UE may suspend PUSCH transmission in one or more remaining OFDM symbol(s) that have not been used yet, of resources allocated for on-going PUSCH transmission.”)
“extracting the indication signaling…” ([para 0152]: “In one embodiment, in case the UL cancellation indication is successfully decoded, the UE may suspend the transmission of UL data using a resource over which the transmission is canceled.”)
Park does not explicitly disclose “within a Basic Service Set (BSS)” nor “wherein the BSS is generated by a WLAN Access Point (AP) or Station (STA) using a same identification number, and the method is performed by the WLAN AP or STA.”
However, Handte discloses the missing features “within a Basic Service Set (BSS)” “wherein the BSS is generated by a WLAN Access Point (AP) or Station (STA) using a same identification number, and the method is performed by the WLAN AP or STA.” ([para 0056]: “In other examples, an AP may determine which protection level is to be applied for communication in its BSS, and may inform the associated STAs of the corresponding channel access procedure (which may e. g. be a function of transmit time of a data transmission).” ; [para 0073]: “An AP receiving on channel 1 shall transmit an interference notification (IN) frame, which represents one embodiment of collision information, on channel 2 if it receives interference on channel 1. In one embodiment, the IN frame may just be a notification that interference is happening. In another embodiment, the IN may include information indicating which STA(s) may continue transmitting or which STA(s) shall stop transmitting.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park and Handte, to modify the technique as disclosed by Park, to be utilized for WLAN within a BSS as disclosed by Handte. The motivation for applying the technique to WLAN is that it would similarly benefit and improve low latency communications, as described in paragraph 3 of Handte, and thus applying the technique would improve service quality. Therefore, it would have been obvious to combine Park with Handte to obtain the invention as specified in the instant claim.
Regarding claim 8, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling is transmitted on a second link other than a first link on which the current data package is being transmitted by the receiver of the indication signaling.” ([para 0138]: “In another embodiment, the transmission of UL cancellation indication information may be performed through a cell adjacent to a cell on which a UE is performing PUSCH transmission. To do this, a multicarrier or carrier aggregation scheme may be used.”)
Regarding claim 9, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “interrupting the transmission of the current data package being transmitted.” ([para 0152]: “In one embodiment, in case the UL cancellation indication is successfully decoded, the UE may suspend the transmission of UL data using a resource over which the transmission is canceled. In this case, the resource over which the transmission is canceled may be allocated for the transmission of an UL channel of any other UE that has requested preemption.”)
Regarding claim 11, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling comprises a link identifier which points to a link where the receiver of the indication signaling is located.” ([para 0115]: “For example, the specific sequence may be pre-configured, or be configured based on a specific factor, such as a cell ID, a UE ID, a bandwidth, or the like.”)
Regarding claim 14, Park discloses:
“A signaling transmission device, comprising: a configuring circuitry configured to configure an indication signaling based on time sensitive data packets being transmitted… wherein the indication signaling is used to notify a receiver of the indication signaling to dynamically suspend transmission of a current data package being transmitted; and” ([para 0108]: “In particular, in order to satisfy the latency requirement, in the case of UL data transmission for the URLLC, the UL data transmission may be performed by preempting a part of UL data transmission resources already scheduled to (or allocated to) the other UE, in a similar way to the DL case described above. For example, when it is required to perform UL data transmission of an URLLC UE that is sensitive to the latency requirement while UL data transmission is being performed for an eMBB UE, the URLLC UE may transmit the corresponding UL data by preempting a part of UL data transmission resources already scheduled or allocated to the eMBB UE.” ; [para 0165]: “Thereafter, the base station may configure UL cancellation indication information for the UE that is currently transmitting UL data.” ; [para 0228]: “In the case of implementation by hardware, the method according to the present embodiments may be implemented as at least one of an application specific integrated circuit (ASIC), a digital signal processor (DSP), a digital signal processing device (DSPD), a programmable logic device (PLD), a field programmable gate array (FPGA), a processor, a controller, a microcontroller, or a microprocessor.”)
“a transmitting circuitry configured to transmit the indication signaling…” ([para 0172]: “Referring back to FIG. 15, the base station may transmit the UL cancellation indication information based on the monitoring configuration information, at step S1530.”; [para 0193]: “The transmitter 1620 is used to transmit signals, messages, and data needed for carrying out the embodiments described above to a UE.”)
Park does not explicitly disclose “within a Basic Service Set (BSS)” nor “wherein the BSS is generated by a WLAN Access Point (AP) or Station (STA) using a same identification number, and the method is performed by the WLAN AP or STA.”
However, Handte discloses the missing features “within a Basic Service Set (BSS)” “wherein the BSS is generated by a WLAN Access Point (AP) or Station (STA) using a same identification number, and the method is performed by the WLAN AP or STA.” ([para 0056]: “In other examples, an AP may determine which protection level is to be applied for communication in its BSS, and may inform the associated STAs of the corresponding channel access procedure (which may e. g. be a function of transmit time of a data transmission).” ; [para 0073]: “An AP receiving on channel 1 shall transmit an interference notification (IN) frame, which represents one embodiment of collision information, on channel 2 if it receives interference on channel 1. In one embodiment, the IN frame may just be a notification that interference is happening. In another embodiment, the IN may include information indicating which STA(s) may continue transmitting or which STA(s) shall stop transmitting.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park and Handte, to modify the technique as disclosed by Park, to be utilized for WLAN within a BSS as disclosed by Handte. The motivation for applying the technique to WLAN is that it would similarly benefit and improve low latency communications, as described in paragraph 3 of Handte, and thus applying the technique would improve service quality. Therefore, it would have been obvious to combine Park with Handte to obtain the invention as specified in the instant claim.
Regarding claim 16, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “A non-transitory storage medium having computer instructions stored therein, wherein when the computer instructions are executed” ([para 0229]: “Software code may be stored in a memory unit, and may be driven by the processor. The memory unit may be provided inside or outside the processor, and may exchange data with the processor by any of various well-known means.”)
Regarding claim 17, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “A terminal comprising a memory and a processor, wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions,” ([para 0229]: “Software code may be stored in a memory unit, and may be driven by the processor. The memory unit may be provided inside or outside the processor, and may exchange data with the processor by any of various well-known means.”)
Regarding claim 18, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “A non-transitory storage medium having computer instructions stored therein, wherein when the computer instructions are executed” ([para 0229]: “Software code may be stored in a memory unit, and may be driven by the processor. The memory unit may be provided inside or outside the processor, and may exchange data with the processor by any of various well-known means.”)
Regarding claim 19, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “A terminal comprising a memory and a processor, wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions,” ([para 0229]: “Software code may be stored in a memory unit, and may be driven by the processor. The memory unit may be provided inside or outside the processor, and may exchange data with the processor by any of various well-known means.”)

Claims 3, 4, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20200344747 A1) in view of Handte (US 20220116997 A1) and further in view of Liu (US 20180332643 A1).
Regarding claim 3, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “receiving … on the second link…” ([para 0138]: “In another embodiment, the transmission of UL cancellation indication information may be performed through a cell adjacent to a cell on which a UE is performing PUSCH transmission. To do this, a multicarrier or carrier aggregation scheme may be used.”)
Park does not explicitly disclose receiving “a feedback signaling… wherein the feedback signaling is in response to the indication signaling, and indicates that the receiver of the indication signaling is about to suspend or has suspended the transmission of the current data package.”
However, Liu discloses the missing feature receiving “a feedback signaling… wherein the feedback signaling is in response to the indication signaling, and indicates that the receiver of the indication signaling is about to suspend or has suspended the transmission of the current data package.” ([para 0106]: “At 908, the wireless station may receive an acknowledgement from the peer wireless station.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park, Handte, and Liu, to modify the technique as disclosed by Park, such that feedback is received for the transmitted indication as disclosed by Liu. The motivation for receiving feedback is that it allows the indication transmitting device to confirm whether the indication receiving device will suspend its transmission and thus allows the indication transmitting device to optimize its own transmissions in response, thus enhancing service efficiency. Therefore, it would have been obvious to combine Park with Handte and Liu to obtain the invention as specified in the instant claim.
Regarding claim 4, Park in view of Handte and Liu discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling and/or the feedback signaling is a data frame or a signal sequence.” ([para 0115]: “In another embodiment, the UL cancellation indication may be indicated based on a specific sequence, in addition to being transmitted through a PDCCH in the form of DCI (UE-specific or group-common).”)
Regarding claim 6, Park in view of Handte discloses all the features of the parent claim.
Park does not explicitly disclose receiving “detecting whether the receiver of the indication signaling has suspended the transmission of the current data package.”
However, Liu discloses the missing feature receiving “detecting whether the receiver of the indication signaling has suspended the transmission of the current data package.” ([para 0106]: “At 908, the wireless station may receive an acknowledgement from the peer wireless station.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park, Handte, and Liu, to modify the technique as disclosed by Park, such that transmitter of the indication detects whether the receiver of the indication has suspended data transmission as disclosed by Liu. The motivation for doing so is that it allows the indication transmitting device to optimize its own transmissions in response, thus enhancing service efficiency. Therefore, it would have been obvious to combine Park with Handte and Liu to obtain the invention as specified in the instant claim.
Regarding claim 12, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “…on the second link…” ([para 0138]: “In another embodiment, the transmission of UL cancellation indication information may be performed through a cell adjacent to a cell on which a UE is performing PUSCH transmission. To do this, a multicarrier or carrier aggregation scheme may be used.”)
Park does not explicitly disclose receiving “in response to the indication signaling, transmitting a feedback signaling … wherein the feedback signaling indicates that the receiver of the indication signaling is about to suspend or has suspended the transmission of the current data package.”
However, Liu discloses the missing feature receiving “in response to the indication signaling, transmitting a feedback signaling … wherein the feedback signaling indicates that the receiver of the indication signaling is about to suspend or has suspended the transmission of the current data package.” ([para 0106]: “At 908, the wireless station may receive an acknowledgement from the peer wireless station.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park, Handte, and Liu, to modify the technique as disclosed by Park, such that feedback is received for the transmitted indication as disclosed by Liu. The motivation for receiving feedback is that it allows the indication transmitting device to confirm whether the indication receiving device will suspend its transmission and thus allows the indication transmitting device to optimize its own transmissions in response, thus enhancing service efficiency. Therefore, it would have been obvious to combine Park with Handte and Liu to obtain the invention as specified in the instant claim.
Regarding claim 13, Park in view of Handte and Liu discloses all the features of the parent claim.
Park further discloses “wherein the indication signaling and/or the feedback signaling is a data frame or a signal sequence.” ([para 0115]: “In another embodiment, the UL cancellation indication may be indicated based on a specific sequence, in addition to being transmitted through a PDCCH in the form of DCI (UE-specific or group-common).”)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20200344747 A1) in view of Handte (US 20220116997 A1) and further in view of Ban (US 20160366695 A1).
Regarding claim 10, Park in view of Handte discloses all the features of the parent claim.
Park further discloses “…and interrupting the transmission of the current data package being transmitted comprises: interrupting transmission … and suspending transmission … or after transmission … is completed, suspending transmission ....” ([para 0138]: “In another embodiment, the transmission of UL cancellation indication information may be performed through a cell adjacent to a cell on which a UE is performing PUSCH transmission. To do this, a multicarrier or carrier aggregation scheme may be used.”)
Park does not explicitly disclose receiving “wherein the current data package being transmitted is an aggregated data package comprising a plurality of data packets…” nor that the interruption and suspension is for packets of a plurality of data packets.
However, Ban discloses the missing feature receiving “wherein the current data package being transmitted is an aggregated data package comprising a plurality of data packets…” nor that the interruption and suspension is for packets of a plurality of data packets. ([para 0098]: “The first external apparatus 200 which receives the notification information from the electronic apparatus 100 may halt transmission of packets until the electronic apparatus 100 informs the time to be able to communicate in the first communication method.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Park, Handte, and Ban, to modify the technique as disclosed by Park, such that it involves a plurality of packets as disclosed by Ban. The motivation for implementing the technique with a plurality of packets is that it improves efficiency. Therefore, it would have been obvious to combine Park with Handte and Ban to obtain the invention as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412